DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 26 is objected to because of the following informalities:  In claim 26, line 3, note the two consecutive instances of “the”.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-6 and 13 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Kuntze et al. in view of Barral et al.

Kuntze et al. do not disclose that the reinforcements are composites.
Barral et al. disclose a liftgate including an inner panel 12 and reinforcements 14.  The reinforcements are made from either steel or a composite such as SMC or AMC.  See column 3, lines 15-22.  The reinforcements can be secured to the inner panel by either overmolding (column 3, line 24) or adhesion (column 3, line 32).
It would have been obvious to one of ordinary skill in the art before the earliest effective filing date of the claimed invention to construct the steel reinforcements of Kuntze et al. from a composite such as SMC or AMC as taught by Barral et al. as an alternate and functionally similar option envisioned by Barral et al.  Note that such resultant composite reinforcements are considered to be “composite preforms” as broadly as recited.

Claims 17 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over the references applied above to claim 1 and further in view of Tsukiyama et al.
Kuntze et al., as modified, discloses the claimed invention except for an inner panel lower trim panel and an upper trim ring.
Tsukiyama et al. disclose in Figure 3 an inner panel lower trim panel 8 as well as an upper trim ring in the vicinity of numeral 19.
It would have been obvious to one of ordinary skill in the art before the earliest effective filing date of the claimed invention to provide the inner panel of Kuntze et al., as modified, to .

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over the references applied above to claim 17 and further in view of Radu et al.
Kuntze et al., as twice modified, discloses the claimed invention except for an access panel for the lower trim panel.
Radu et al. discloses an access panel 20 for a door trim panel 12.
It would have been obvious to one of ordinary skill in the art before the earliest effective filing date of the claimed invention to provide the lower trim panel of Kuntz et al., as twice modified, with an access panel as taught by Radu et al. to access elements within the door that may need to be serviced.

Double Patenting

A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer 
Claims 1-26 are rejected under 35 U.S.C. 101 as claiming the same invention as that of claims 1-6 and 8-26 of prior U.S. Patent No. 10,913,335. This is a statutory double patenting rejection.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Joseph D. Pape whose telephone number is (571)272-6664.  The examiner can normally be reached on Monday to Friday 7 AM-3:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Glenn Dayoan can be reached on (571)272-6659.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR 


/Joseph D. Pape/Primary Examiner, Art Unit 3612                                                                                                                                                                                                        


Jdp
12/29/21